Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1254

IN RE MELODIE V. SHULER
                                                   2017 DDN 53
A Suspended Member of the Bar of
the District of Columbia Court of Appeals

Bar Registration No. 488686

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                    ORDER
                             (FILED – January 25, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, this court’s
December 5, 2017, order directing respondent to show cause why reciprocal
discipline should not be imposed, and the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file either a
response to this court’s order to show cause or an affidavit as required by D.C. Bar R.
XI, §14 (g), it is

       ORDERED that Melodie V. Shuler is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as she files a D.C. Bar
R. XI, § 14 (g) affidavit.
PER CURIAM